
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


SETTLEMENT AGREEMENT


        This Agreement (the "Agreement"), is entered into this 19th day of
April, 2011 (the "Effective Date"), by and between Maui Land & Pineapple
Company, Inc. ("MAUI") and the Pension Benefit Guaranty Corporation, a United
States government corporation (the "PBGC"; and, collectively with MAUI, the
"Parties").


WITNESSETH


        WHEREAS, PBGC is a wholly-owned United States government corporation
established under section 4002 of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), 29 U.S.C. § 1302 (2006 & Supp. III 2009) to
administer the pension plan termination insurance program created by Title IV of
ERISA, 29 U.S.C. §§ 1301-1461; and

        WHERAS, MAUI is a corporation incorporated under the laws of the state
of Hawaii; and

        WHERAS, MAUI is, and has been at all relevant times, the contributing
sponsor (as that term is defined in 29 U.S.C. § 1301(a)(13) of the Maui Land &
Pineapple Company, Inc. Pension Plan for Bargaining Unit and Hourly Employees
("Pension Plan"); and

        WHERAS, the PBGC asserts that MAUI ceased operations on or about
December 31, 2009 at its facilities located in Maui, Hawaii, and as a result,
certain employees who are participants in the Plan were separated from
employment (the "Cessation of Operations" or the "Event"); and

        WHERAS, the PBGC asserts that the Cessation of Operations is an event
described in ERISA §4062(e), and that MAUI and any other members of its
controlled group (as defined in ERISA §4001(a)(14) (MAUI or any other such
member, a "Controlled Group Member") are therefore subject to the provisions of
ERISA §4063 and liable thereunder to PBGC with respect to the Plan; and

        WHERAS, PBGC has estimated that MAUI's liability under ERISA §4063(b) as
a result of the Event is $5.2 million (the "Event Liability"); and

        WHERAS, in lieu of the PBGC attempting to apply the provisions of
subsections 4063(b), (c) or (d) of ERISA, 29 U.S.C. § 1363(b), (c) and (d), or
otherwise enforcing against MAUI such liability that has resulted from the
Cessation of Operations, the PBGC and MAUI have reached an understanding with
respect to the Event and such liability, under which MAUI will provide security
to PBGC.

        NOW THEREFORE, MAUI and PBGC, for good and valuable consideration set
out herein, the receipt and sufficiency of which are hereby acknowledged, agree
as follows:

1.     Mortgage Security

        1.1   To secure up to $5.2 million of liability under 29 U.S.C.
§ 1362(a)(1) incurred upon any termination of the Pension Plan under 29 U.S.C.
§ 1341(c) or 29 U.S.C. § 1342 on or before the Agreement Termination Date, MAUI
will, on or before the thirtieth (30th) day following the Effective Date,
execute a first lien Mortgage in favor of PBGC (the "PBGC Mortgage") on the real
property described in Exhibit A hereto (the "Mortgaged Property").

        1.2.  Following the Agreement Termination Date (as defined in
Section 3.1 below), and at MAUI's sole expense, MAUI will provide to PBGC a
recordable discharge and release of the PBGC Mortgage. PBGC shall promptly
execute and record such discharge and release. PBGC agrees, following the
Agreement Termination Date, to execute such other documents as may be necessary
to effect and evidence the termination, discharge and release of such PBGC
Mortgage.

1

--------------------------------------------------------------------------------



2.     Notice Requirements

        2.1   During the term of the Agreement, MAUI will provide notices and
information to PBGC as follows:

        (a)   The Pension Plan's actuarial valuation report by October 31 of
each plan year;

        (b)   Written notice no later than ten (10) days after the due date of
any quarterly installment or other contribution to the Pension Plan required
under 26 U.S.C. § 430(j) (a "Required Contribution") that MAUI has failed to
timely pay; and

        (c)   Copies of all Internal Revenue Service ("IRS") Forms 5310-A on the
date filed with the IRS for any plan merger or consolidation, spinoff, or
transfer of plan assets or liabilities to another plan that involves the Pension
Plan. In the event that any such Form 5310-A will not be timely filed with the
IRS, MAUI will notify PBGC at least 30 days before any plan merger or
consolidation, spinoff, or transfer of plan assets or liabilities to another
plan that involves the Pension Plan.

3.     Termination of the Agreement

        3.1   This Agreement will terminate upon the later of (the "Agreement
Termination Date"):

        (a)   the fifth anniversary of the effective date of this Agreement (the
"Fifth Anniversary"); or

        (b)   if an Event of Default (as defined in Section 5.1 below) that has
not been waived by the PBGC in writing exists on the Fifth Anniversary, the date
upon which such Event of Default is cured.

        3.2   Effective on the Agreement Termination Date and in consideration
of the terms, conditions, mutual covenants and agreements set forth herein, the
adequacy and sufficiency of which are hereby acknowledged, the PBGC, on its own
behalf, and in every other capacity in which it may now or in the future act,
will be deemed to release and forever discharge each Controlled Group Member,
from any claim whatsoever with respect to any and all of such member's liability
and/or obligations under sections 4062(e) and/or 4063 of ERISA with regard to
the Cessation of Operations.

4.     Representations and Warranties

        4.1   MAUI hereby represents and warrants to PBGC that each of the
following is true and correct as of the Effective Date:

        (a)   MAUI has full power and authority to enter into and perform its
obligations under the Agreement and to carry out and consummate the transactions
contemplated by the Agreement;

        (b)   MAUI's execution, delivery and performance of the Agreement and
all other Settlement Documents executed or to be executed by MAUI in connection
with the Agreement have been duly authorized by all necessary corporate action;
and

        (c)   This Agreement has been duly executed by authorized officers or
other representatives of MAUI. This Agreement shall constitute a legal, valid
and binding contract and agreement of MAUI enforceable by PBGC, and only by
PBGC, against MAUI in accordance with its terms.

        4.2   PBGC hereby represents and warrants to MAUI that each of the
following is true and correct as of the Effective Date:

        (a)   PBGC has full power and authority to enter into and perform its
obligations under the Agreement and to carry out and consummate the transactions
contemplated by the Agreement;

2

--------------------------------------------------------------------------------



        (b)   PBGC's execution, delivery and performance of the Agreement have
been duly authorized by all necessary corporate action and are within PBGC's
statutory authorization and authority; and

        (c)   This Agreement shall be duly executed by authorized officers or
other representatives of PBGC. This Agreement shall constitute a legal, valid
and binding contract and agreement of PBGC enforceable against PBGC in
accordance with its terms.

5.     Default; Remedies

        5.1    Event of Default.    Each of the following shall constitute an
"Event of Default" under this Agreement:

        (a)   MAUI fails to make any Required Contributions in accordance with
the minimum funding standards of ERISA and the Internal Revenue Code (the
"Code");

        (b)   MAUI materially breaches any other covenant, term or condition of
this Agreement and, if curable, fails to cure such breach within thirty
(30) days after such breach provided, however, that if the breach cannot by its
nature be cured within the thirty (30) day period, but is susceptible to being
cured within a reasonable time greater than thirty (30) days, then MAUI shall
have an additional period (which shall not in any case exceed thirty (30) days,
for a maximum total of sixty (60) days to accept to cure such breach, and within
any such additional period the failure to cure the breach shall not be deemed an
Event of Default;

        (c)   Any representation or warranty made by MAUI in Section 4.1 above
is untrue in any material respect as of the Effective Date;

        (d)   MAUI (i) becomes insolvent; or (ii) is unable, or admits in
writing its inability to pay debts as they generally mature; or (iii) makes a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any of its property; or (iv) makes or sends notice of a bulk transfer;
or (v) files or, consents to the filing against it, of a petition or other
papers commencing a proceeding under Title 11 of the United States Code or any
similar type of insolvency proceeding ("Insolvency Proceeding"); or (vi) has an
Insolvency Proceeding filed or instituted against it which has not been
dismissed within forty-five (45) days after its commencement, or in which an
order for relief has been entered against it, or (vii) applies to a court for
appointment of a receiver, trustee or custodian for any of its property; or
(viii) has a receiver, trustee or custodian appointed for any of its property
(with or without its consent);

        (e)   MAUI dissolves or discontinues (other than on a temporary basis)
doing business;

        (f)    The Pension Plan terminates under 29 U.S.C. § 1341(c) or 29
U.S.C. § 1342;

        (g)   The occurrence of a "default" (as defined therein) under the PBGC
Mortgage.

        5.2    Notice.    Maui shall immediately give written notice to PBGC
upon the occurrence of any Event of Default.

        5.3    General Remedies.    If any Event of Default occurs, then PBGC
may take any one or more of the following actions:

        (a)   exercise any or all of the rights and remedies available to it as
a secured party under the UCC or any other applicable law, including (but not
limited to) the right to repossess the Mortgaged Property and the right to sell
the Mortgaged Property;

        (b)   foreclose on the Mortgaged Property non-judicially, to the fullest
extent permitted by law, or proceed by a suit or suits at law or in equity to
foreclose on the Mortgaged Property.

3

--------------------------------------------------------------------------------



        5.4    Forbearance.    So long as no Event of Default exists and remains
uncured, the PBGC will forbear during the term of this Agreement from taking any
action against MAUI or other Controller Group Member to enforce sections 4062(e)
and/or 4063 of ERISA, 29 U.S.C. §§ 1362(e), 1363, on account of the Cessation of
Operations.

        5.5    Remedies Not Exclusive.    No remedy recited in this Agreement
with respect to the occurrence of an Event of Default shall limit the PBGC in
any manner from pursuing after the occurrence of an Event of Default any and all
remedies provided under the UCC, ERISA, the Code, or other applicable law. The
rights and remedies provided for in this Agreement or which PBGC may otherwise
have at law or in equity shall be distinct, separate, and cumulative. The right
and remedies shall not be deemed to be inconsistent with each other, and none of
them, whether or not exercised by PBGC, shall be deemed to be in exclusion of
any other. Any two or more of such rights and remedies may be exercised at the
same time, all to the fullest extent permitted by law.

6.     General Provisions

        6.1    Compliance with ERISA.    Nothing in this Agreement affects
MAUI's obligations to comply with ERISA and the Code, including, without
limitation, MAUI's obligation to make all Required Contributions in accordance
with the minimum funding standards of ERISA and the Code.

        6.2    Limitation of Rights.    This Agreement is intended to be and is
for the sole and exclusive benefit of PBGC and MAUI. Nothing expressed or
mentioned in or to be implied from the Agreement gives any person other than
PBGC or MAUI any legal or equitable right, remedy, or claim against PBGC or MAUI
under or in respect of this Agreement.

        6.3    Notices.    All notices, demands, instructions and other
communications required or permitted under the Agreement to any Party shall be
in writing and shall be personally delivered or sent by registered, certified,
or express mail, postage prepaid, return receipt requested, facsimile (which
shall be immediately followed by the original of such communication), or prepaid
overnight delivery service with confirmed receipt, and shall be deemed to be
given for purposes of this Agreement on the date the writing is personally
delivered or sent to the intended recipient, or in the case of facsimile, on the
date transmitted to the intended recipient. Unless otherwise specified in a
notice sent or delivered in

4

--------------------------------------------------------------------------------



accordance with the foregoing provisions of this Section, all such notices,
demands, instructions and other communications shall be sent to the Parties as
indicated below:

To MAUI:   Adele Sumida
Controller & Secretary
Maui Land & Pineapple Co., Inc.
870 Haliimaile Road
Makawao, Hawaii 96768-9768
Telephone: (808) 877-3895
Facsimile: (808) 442-1172
asumida@mlpmaui.com
 
 
Robert Katz
Torkildson, Katz, Moore, Hetherington & Harris
700 Bishop Street, 15th Floor
Honolulu, Hawaii 96813
Telephone: (808) 523-6000
Facsimile: (808) 523-6001
RSK@torkildson.com
To PBGC:
 
Department of Insurance Supervision and Compliance
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: (202) 326-4070
Facsimile: (202) 842-2643
Gran.Christopher@pbgc.gov
 
 
Office of the Chief Counsel
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
Telephone: (202) 326-4020
Facsimile: (202) 326-4112
Hansen.Courtney@pbgc.gov and efile@pbgc.gov


        6.4    Counterparts.    This Agreement may be executed and delivered
(including by facsimile or electronic pdf transmission) in one or more
counterparts and by different Parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

        6.5    Entire Agreement.    This Agreement, including the Mortgage,
contains the complete and exclusive statement of the agreement and understanding
by and among the Parties and supersedes all prior agreements, understandings,
commitments, representations, communications, and proposals, oral or written,
among the Parties or any of them relating to the subject matter of this
Agreement. This Agreement may not be amended, modified, or supplemented except
by an instrument in writing executed by the Parties hereto.

        6.6    No Waivers.    The failure of any Party to enforce a provision of
the Agreement shall not constitute a waiver of such Party's right to enforce
that provision of the Agreement.

        6.7    Headings.    The section and paragraph headings contained in this
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

5

--------------------------------------------------------------------------------



        6.8    Governing Law.    Except to any extent preempted by federal law,
the laws of the State of Hawaii, without giving effect to Hawaii's rules
concerning conflicts of law, shall govern all disputes arising out of or
relating to this Agreement.

        6.9    Jurisdiction; Venue.    Any action, suit or proceeding arising
out of or relating to this Agreement, except for one brought with respect to the
Mortgaged Property, shall be brought in the United States District Court for the
District of Columbia.

        6.10    Construction.    The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party hereto,
nor shall any rule of construction that favors a non-draftsman be applied. A
reference to any statute shall be deemed also to refer to all rules and
regulations promulgated under the statute, unless the context requires
otherwise.

        6.11    Assignment.    No Party may assign this Agreement in whole or in
part, or delegate any of its duties hereunder, without the express prior written
consent of the other Party. Any such assignment or delegation made without such
express prior written consent shall be null and void ab initio.

        6.12    Unenforceable, Invalid Provisions.    If any provision in this
Agreement shall be invalid, inoperative or unenforceable as applied in any
particular case, this shall not have the effect of rendering the provision in
question inoperative or unenforceable in any other case or circumstance. If any
provision of this Agreement shall be invalid, inoperative or unenforceable in
all cases, this shall not have the effect of rendering any other provision of
the Agreement invalid, inoperative, or unenforceable. The invalidity of any
portion of this Agreement shall not affect the remaining portions of the
Agreement.

        6.13    Inapplicability to Pension Plan.    This Agreement is not a
document or instrument governing the Pension Plan, nor does anything in this
Agreement amend, supplement or derogate from the documents and instruments
governing the Pension Plan. Further, nothing in this Agreement alters, amends or
otherwise modifies the operation or administration of the Pension Plan.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

MAUI LAND & PINEAPPLE COMPANY, INC.   PENSION BENEFIT GUARANTY CORPORATION
By:
 
/s/ RYAN CHURCHILL


--------------------------------------------------------------------------------

Ryan Churchill
 
By:
 
/s/ ROBERT BACON


--------------------------------------------------------------------------------

Robert Bacon
Title:
 
President & Chief Operating Officer
 
Title:
 
Acting Director, Department of Insurance Supervision and Compliance
Date:
 
April 26, 2011
 
Date:
 
April 19, 2011
By:
 
/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------

Adele H. Sumida
 
 
 
 
Title:
 
Controller & Corporate Secretary
 
 
 
 
Date:
 
April 26, 2011
 
 
 
 

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



SETTLEMENT AGREEMENT
WITNESSETH
